Title: To Thomas Jefferson from Francis Walker Gilmer, 30 November 1824
From: Gilmer, Francis Walker
To: Jefferson, Thomas


Dear Sir
new York
30th Novr 1824
I observe from the paper, that both the Trident, & the Columbia (Liverpool packet) have just arrived at this port, and no doubt our professors with them; but being too ill to be of any service to them, I may not perhaps see them. They could not at the time procure a passage to the Chesapeak.It may be of use to you in making fixtures for their reception, to know, that,Blaettermann has a wife & child.Key & Dunglison are just marriedLong & Bonnycastle are unmarried.I procured all the Anglo Saxon books (I believe) in your catalogue, & one or two more, which make the Library complete in that branch. our Mathematical Library is superior to any I saw in G.B. and yet it was not expensive. The Classics, & books of modern Literature were the heaviest items in the account.I found Lackington had long ago failed, tho’ the name “Lackington’s” is still retained at his old stand in  Finsbury square. The house has two or three times changed hands, and I was not at all pleased with the present proprietors, Mavor, Lessard & Co. Their prices were The highest of three to whom I offered the Catalogue.Dr Parr told me I should by no means deal with them. He recommended me to two Booksellers. I saw both, he with whom I was best pleased, died very suddenly of eating fruit, (enough to kill any one in England,) and I purchased all our books except the Syllabus of the Cambridge Lectures, of “Bohn, Bookseller, 17. Henrietta Street, Covent Garden.” Should they turn out as well as I hope, his address may hereafter be of use to you. He is the most intelligent of them all.I hope the Legislature will not set up Wm & Mary to divide the state, which would be a sort of fraud upon our Professors.My health improves very slowly, but improves.yours most trulyF. W. GilmerI suppose I mentioned in my letter from London, that after parrying the matter every way I could, I found myself obliged to allow the whole $1500 to all but Blaettermann. He should not I think be a solitary exception, & I hope the visitors will place him on the same allowance with the others.another circumstance that perplexed me a good deal, was the necessity Long is under, to be at Cambridge the first week in July next, or he loses near £300 Sterg. per ann. This seemed too great a sacrifice, and I preferred the permanent interests of our institution to the temporary. It is only next year he must be there, and I have left it to the visitors to allow a reasonable time, & he is to receive no fees of students for the time he is absent.F. W. G.Since writing this Dr Blaettermann has called to see me. He tells me that the other Professors changed their mind & have sailed in the Competitor, from London directly to Norfolk, of which I am glad. I have advised Dr B. to leave his books &c. ’till you can negotiate their exemption from duty. He will set out for Virginia in a few days.